DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-15 and 19-22 in the reply filed on January 14, 2021 is acknowledged. Claims 16-18 and 23-40 are withdrawn from consideration.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under U.S.C. 120, 121, or 365 is acknowledged. The prior-filed application (Provisional application no. 62/520852 filed on June 16, 2017) is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6 August 2018, 14 September 2018, 22 November 2019, 4 February 2020, and 13 January 2021 have been considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 and 19-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. A streamlined analysis of claim 1 follows.
Regarding claim 1, the claim recites a series of steps or acts calibrating an analyte sensor using one or more reference measurements. Thus, the claim is directed to a process, which is one of the statutory categories of invention.
The claim is then analyzed to determine whether it is directed to any judicial exception. The following limitations set forth a judicial exception: 
“...determining that the RM1 is unexpected... determining that one or more of the RM1 and the RM2 are acceptable as calibration points; accepting one or more of the RM1 and the RM2 as calibration points; and calibrating the analyte sensor using at least one or more of the RM1 and the RM2 as calibration points.”

These limitations describe a mental process as the skilled artisan is capable of looking reference analyte measurements and making a mental assessment thereafter.
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, integrates the identified judicial exception into a practical application. 
For this part of the 101 analysis, the following additional limitations are considered:
“...receiving a first reference analyte measurement (RM1)... receiving a second reference analyte measurement (RM2).”

These additional limitations do not integrate the judicial exception into a practical application. Rather, the additional limitations are each recited at a high level of generality such that it amounts to insignificant pre-solution and post-solution activity, Alice Corp. v. CLS Bank Int'l, 134 S.Ct. 2347, 2358-59 (2014)).
Independent claim 19 is also not patent eligible for substantially similar reasons.
Dependent claims 2-15 and 20-22 also fail to add something more to the abstract independent claims as they merely further limit the abstract idea.
Therefore, claims 1-15 and 19-22 are not patent eligible under 35 USC 101.

Claim Rejections - 35 USC § 102(a)(1)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 and 19-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brister et al. (US PG Pub. No. 2006/0019327 A1) (hereinafter “Brister”).
	With respect to claim 1, Brister teaches a method of calibrating an analyte sensor using one or more reference measurements (par.0266 “reference analyte value is used to calibrate the data signal from the analyte sensor”), the method comprising: receiving a first reference analyte measurement (RM1) (par.0270 “received reference data”); determining that the RM1 is unexpected (par.0270 “reference data can be subjected to ‘outlier detection’”); after determining that the RM1 is unexpected, receiving a second reference analyte measurement (RM2) (par.0270 “If the data is not within the predetermined threshold, then the receiver can be configured to request additional reference analyte data”); determining that one or more of the RM1 and the RM2 are acceptable as calibration points (par.0270; determining that reference data lies within “predetermined threshold”); accepting one or more of the RM1 and the RM2 as calibration points; and calibrating the analyte sensor using at least one or more of the RM1 and the RM2 as calibration points (par.0270 “If the additional reference analyte data confirms (e.g., closely correlates to) the first reference analyte data, then the first and second reference values are assumed to be accurate and calibration of the sensor is adjusted or re-initialized. Alternatively, if the second reference analyte value falls within the predetermined threshold, then the first reference analyte value is assumed to be an outlier and the second reference analyte value is used by the algorithm(s) instead.”).

	With respect to claim 3, Brister teaches determining that the RM1 is unexpected comprises determining that the RM1 is not within a threshold amount of a sensor analyte measurement (par.0270 “If the data is not within the predetermined threshold”).
	With respect to claim 4, Brister teaches the threshold amount varies based on one or more of the sensor analyte measurement and the RM1 (par.0270; reference value is either within or not within the predetermined threshold).
	With respect to claim 5, Brister teaches using the sensor data to calculate a first sensor analyte measurement (SMI) without RM1 as a calibration point; and using the sensor data to calculate a second sensor analyte measurement (SM2) with the RM1 as a calibration point (par.0270; estimating analyte levels can be done based on additional reference point, i.e. not the first reference point; other analyte levels can be estimated based on the first and/or additional reference points).
	With respect to claim 6, Brister teaches determining that one or more of the RM1 and the RM2 are acceptable as calibration points comprises comparing the RM2 with one or more of the SMI and the SM2 (par.0270 “Alternatively, if the second reference analyte value falls within the predetermined threshold, then the first reference analyte value is assumed to be an outlier and the second reference analyte value is used by the algorithm(s) instead”).
	With respect to claim 7, Brister teaches determining that one or more of the RM1 and the RM2 are acceptable as calibration points further comprises: determining that 
	With respect to claim 8, Brister teaches accepting one or more of the RM1 and the RM2 as calibration points comprises accepting both the RM1 and the RM2 as calibration points (par.0270).
	With respect to claim 9, Brister teaches calibrating the analyte sensor uses at least the RM1 and the RM2 as calibration points (par.0270).
	With respect to claim 10, Brister teaches determining that one or more of the RM1 and the RM2 are acceptable as calibration points comprises: determining that the difference between the RM2 and the SMI is within the threshold amount; and determining that the RM2 is closer to the SMI than to the SM2 (par.0270).
	With respect to claim 11, Brister teaches accepting one or more of the RM1 and the RM2 as calibration points comprises accepting the RM2 as a calibration point and not accepting the RM1 as a calibration point (par.0270).
	With respect to claim 12, Brister teaches calibrating the analyte sensor uses at least the RM2 as a calibration point and does not use the RM1 as a calibration point (par.0270).
	With respect to claim 13, Brister teaches accepting one or more of the RM1 and the RM2 as calibration points comprises storing one or more of the RM1 and the RM2 in a calibration point memory (par.0274 “stores the accurate time stamp for each reference analyte value”).	With respect to claim 14, Brister teaches calibrating the analyte sensor 
	With respect to claim 15, Brister teaches storing the unexpected RM1 in a calibration point memory; wherein determining that one or more of the RM1 and the RM2 are acceptable as calibration points comprises determining that the RM2 is acceptable and that the RM1 is not acceptable; and wherein the method further comprises, in response to determining that RM1 is not acceptable, deleting the RM1 from the calibration point memory (par.0270-0274).
	With respect to claim 19, Brister teaches a transceiver (par.0240, 0254) comprising: a sensor interface device configured receive sensor data conveyed by an analyte sensor (par.0255); a display interface device configured to convey information to a display device and to receive information from the display device (par.0258); and a processor configured to: receive a first reference analyte measurement (RM1) from the display device via the display interface device (par.0266 “reference analyte value is used to calibrate the data signal from the analyte sensor”); determine that the RM1 is unexpected (par.0270 “reference data can be subjected to ‘outlier detection’”); after determining that the RM1 is unexpected, receive a second reference analyte measurement (RM2) from the display device via the display interface device (par.0270 “If the data is not within the predetermined threshold, then the receiver can be configured to request additional reference analyte data”); determine that one or more of the RM1 and the RM2 are acceptable as calibration points (par.0270; determining that reference data lies within “predetermined threshold”); accept one or more of the RM1 and the RM2 as calibration points; and calibrate the analyte sensor using at least one or 
	With respect to claim 20, Brister teaches the sensor interface device comprises an antenna configured to receive wirelessly the sensor data from the analyte sensor (par.0252).
	With respect to claim 21, Brister teaches use the sensor data to calculate a first sensor analyte measurement (SMI) without RM1 as a calibration point; and use the sensor data to calculate a second sensor analyte measurement (SM2) with the RM1 as a calibration point (par.0270).
	With respect to claim 22, Brister teaches determining that one or more of the RM1 and the RM2 are acceptable as calibration points comprises comparing the RM2 with one or more of the SMI and the SM2 (par.0270).

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906.  The examiner can normally be reached on M-F 8 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 5712727540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PUYA AGAHI/Primary Examiner, Art Unit 3791